Citation Nr: 0328484	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for left heel plantar 
fasciitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1990 to July 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In May 2003, the veteran testified from 
the RO at a videoconference hearing before the undersigned 
sitting in Washington, D.C.  

The Board notes that at the May 2003 hearing the veteran 
testified that he had been treated for ulcers that were the 
result of medication prescribed for his service-connected 
plantar fasciitis.  The veteran's representative indicated 
that the possibility of a claim for benefits had been 
discussed with the veteran and that it was not currently an 
issue before the Board.  

REMAND

The veteran is seeking an increased rating for his left heel 
plantar fasciitis, which is currently rated as 10 percent 
disabling under Diagnostic Code 5299-5284.  At the May 2003 
hearing, the veteran testified that the symptoms of his 
service-connected left heel disability had become worse and 
that he had sought treatment from a private doctor.  After 
the hearing, the veteran submitted clinical records from 
Jeffrey S. Boberg, D.P.M., dated from April to June 2003.  
The veteran provided written waiver of RO consideration of 
those records.  

The private medical records submitted by the veteran show 
that at visits in April 2003, Dr. Boberg elicited Tinel's 
sign over the left abductor as well as over the posterior 
tibial nerve posterior to the malleolus with radiation to the 
hallux and over the abductor with radiation to the heel.  Dr. 
Boberg noted that a Dr. Turpin, presumably a neurologist who 
reviewed results of nerve conduction velocity (NCV) and 
electromyography (EMG) studies, believed that the veteran 
might have either tarsal tunnel syndrome or "S1" and was 
ordering an MRI.  Dr. Boberg's notes further indicate the 
veteran had an MRI in May 2003, but the results were not 



reported in his notes.  When he saw the veteran in mid-June 
2003, Dr. Boberg reported mild to moderate edema of the 
plantar left heel with erythema having resolved.  Dr. Boberg 
said that pain on palpation persisted, as did Tinel's sign.  
His assessment was possible tarsal tunnel syndrome, left, 
with chronic plantar fasciitis.  Dr. Boberg stated that the 
veteran was also seeing a neurologist on that date.  

Based on the foregoing evidence and the veteran's claim of 
increased symptoms, it is the Board's opinion that further 
development should be undertaken in this case.  The Board 
will request that action be taken to obtain the private NCV 
and EMG study reports, any records available from Dr. Turpin, 
including the results of the May 2003 MRI study, as well as 
any subsequent records that may be available from Dr. Boberg.  
Further, an additional VA examination should be obtained with 
an opinion as to whether any tarsal tunnel syndrome is part 
of the veteran's service-connected left heel disability or is 
otherwise related to the service-connected left heel plantar 
fasciitis.  

To ensure that VA has met its duty to assist the veteran in 
developing the fact pertinent to his claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his service-
connected left heel disability from June 
1999 to the present.  In particular, the 
RO should request that the veteran 
provide the full name and mailing address 
of Dr. Turpin along with approximate 
dates of treatment.  In addition, the RO 
should request that the veteran provide 
the mailing address for Jeffrey S. 
Boberg, D.P.M.  With authorization from 
the veteran, the RO should obtain and 
associate with the claims file all 
records identified by the veteran that 
have not been secured previously.  This 
should include contacting Dr. Turpin and 
requesting that he provide all clinical 
records and the reports of any studies or 
tests, including NCV/EMG studies and an 
MRI study performed in May 2003 as well 
as contacting Dr. Boberg and requesting 
that he provide any clinical records 
dated from June 2003 to the present.  

2.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the nature and extent of his 
service-connected left heel plantar 
fasciitis.  All indicated studies should 
be performed.  Based on examination 
results and review of the record, the 
examiner should provide an opinion, with 
complete rationale, as to all symptoms 
related to the veteran's service-
connected left heel plantar fasciitis, to 
include whether any tarsal tunnel 
syndrome is a manifestation of the 
veteran's service-connected disorder.  If 
not, the examiner should be requested to 
provide an opinion as to whether the 
symptoms from the service-connected left 
heel plantar fasciitis can be 
disassociated from the tarsal tunnel 
syndrome.  The symptoms solely do the 
service-connected left heel plantar 
fasciitis should be described.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available 
should be noted in the examination 
report.  

3.  In addition to the foregoing, the RO 
must review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002) are fully 
complied with and satisfied, including 
assurance that all notice obligations 
have been satisfied in accordance with 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), which invalidated the 
30-day response period in 38 C.F.R. 
§ 3.159(b)(1) (2002) as inconsistent with 
38 U.S.C. § 5103(b)(1).  

4.  After accomplishment of any 
additional development deemed necessary, 
the RO should readjudicate entitlement to 
an increased rating for the veteran's 
service-connected left heel disability, 
with consideration of all potentially 
applicable diagnostic codes.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran with a 
supplemental statement of the case that 
addresses all evidence added to the 
record since its November 2002 statement 
of the case.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





